           Case 1:21-cv-04866-ALC Document 6 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UMAR ALLI,

                                  Plaintiff,                                          6/14/2021

                      -against-
                                                                  21-CV-4866 (ALC)
 E.S.U. OFFICER SYLLA (#4945); E.S.U.
 OFFICER LEWIS (#8106); E.S.U. OFFICER                          ORDER OF SERVICE
 GALUEZVSKIY (#8957); E.S.U. CAPT.
 MOISE (#1451); C.O. FERRARO (#1805);
 CITY OF NEW YORK; CHIEF JENNINGS,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently incarcerated in the North Infirmary Command on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983. He alleges, among other things, that on August 31,

2020, one or more members of the Emergency Service Unit at the Manhattan Detention Complex

(MDC) 9-South assaulted him. By order dated June 2, 2021, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis. 1

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to those standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2


       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
           Case 1:21-cv-04866-ALC Document 6 Filed 06/14/21 Page 2 of 2




         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York, Chief Hazel Jennings, and MDC Emergency Services Unit

Officers Sylla (#4945), Lewis (#8106), Galuezvskiy (#8957), Moise (#1451), and Ferraro

(#1805) waive service of summons. Local Civil Rule 33.2 applies to this action. The Clerk of

Court is further directed to mail a copy of this order to Plaintiff, together with an information

package.

SO ORDERED.

Dated:     June 14, 2021
           New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                  2
